Citation Nr: 0533360	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  03-08 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States

\

WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from January 1946 to December 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The veteran states on his August 2004 Substantive Appeal that 
this current matter includes a claim of service connection 
for a hearing loss.  This issue has not been addressed by the 
RO, and is referred to them for appropriate action.  

The issue of service connection for tinnitus on a de novo 
basis is addressed in the REMAND portion of this document and 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The original claim of service connection for tinnitus was 
denied in an August 1998 rating decision; the veteran did not 
submit a Notice of Disagreement with this decision within one 
year of notice thereof.  

2.  The evidence received since August 1998 is not cumulative 
or redundant of evidence previously received and raises a 
reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The August 1998 rating decision which denied the 
veteran's claim of service connection for tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2005).  

2.  The veteran has submitted new and material to reopen the 
claim of service connection for tinnitus.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.156(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed tinnitus as a 
result of active service.  He states that he was kicked in 
the head while swimming during service, which resulted in the 
perforation of his right eardrum.  The veteran argues that 
this injury was the cause of his current tinnitus.  He notes 
that service connection for tinnitus has previously been 
denied, but believes that the evidence he has submitted since 
the previous denial is new and material, and that his claim 
should be reopened.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The Board finds that the duty to notify and duty to assist 
the veteran has been met for his request to reopen his 
previously denied claim.  Furthermore, given the favorable 
nature of this decision, any failure in the duty to notify or 
duty to assist is harmless error, as it has failed to result 
in any prejudice to the veteran.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

If other organic diseases of the nervous system such as 
tinnitus become manifest to a degree of 10 percent within one 
year of separation from active service, then it is presumed 
to have been incurred during active service, even though 
there is no evidence of tinnitus during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The record shows that service connection for tinnitus was 
denied in an August 1998 rating decision.  The veteran was 
notified of this decision in an August 1998 letter, but he 
did not submit a notice of disagreement with this decision 
within one year.  Therefore, the August 1998 decision is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  

The August 1998 rating decision states that the veteran's 
service medical records are silent for tinnitus, and that 
there is no evidence of tinnitus within one year of 
discharge.  Although a current VA examination included a 
diagnosis of tinnitus, there was no evidence to show a 
relationship between the veteran's current disability and 
active service.  

The evidence submitted since August 1998 includes a March 
2001 examination report from D.A.H., M.D., an April 2001 
letter from S.J.M., M.D., and the veteran's testimony at two 
hearings, including a November 2001 hearing before the 
undersigned Veterans Law Judge.  

The veteran has consistently stated and offered sworn 
testimony to the effect that he sustained damage to his right 
ear after he was kicked in the head at a swimming pool in 
service.  

The April 2001 letter from H.D.T., M.D. states that he 
recalls treating a sailor for a perforated eardrum after he 
was kicked in the head while swimming in the summer of 1946.  
He was unable to recall the name of the sailor, but did 
remember the incident.  

The March 2001 examination report from S.J.M., M.D. notes 
that the veteran reported a history of a blow to the head in 
service and possible perforated tympanic membrane.  The 
veteran stated that he currently had tinnitus, and the doctor 
said that this might be related to the blunt trauma.  

The Board finds that the evidence submitted since August 1998 
is new and material.  Neither the March 2001 examination 
report, the April 2001 letter from H.D.T., M.D., nor the 
veteran's testimony was available at that time.  

The August 1998 decision denied the veteran's claim in part 
because there was no evidence of an injury during service, 
and in part because there was no evidence of a relationship 
between the current disability and service.  

The new evidence purports to show that there was an injury in 
service, and that the veteran's current tinnitus may be 
related to that injury.  This creates a reasonable 
possibility that the veteran's claim may be substantiated.  

Therefore, given the new and material evidence, the veteran's 
claim of service connection for tinnitus is reopened.  





ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for tinnitus, the appeal to this 
extent is granted subject to further action as discussed 
hereinbelow.  



REMAND

When a claim which has previously been denied by the RO is 
reopened by the Board, the Board must not take any action 
which would prejudice the rights of the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

In this case, the RO has not considered the veteran's claim 
on the basis of all the evidence, both new and old, in order 
to determine whether the prior disposition of the claim 
should be altered.  

Therefore, in order to protect the rights of the veteran, the 
Board believes that the RO should be afforded an opportunity 
to review the veteran's claim for entitlement to service 
connection on a de novo basis.  

In addition, the Board notes that June 1998 VA examination 
states that the veteran's tinnitus was not due to a kick in 
the head.  In contrast, the March 2001 examination report 
from S.J.M., M.D. notes that it is possible that the 
veteran's tinnitus resulted from a blunt trauma.  

As the previous VA examination was conducted without the 
benefit of the veteran's records and the recent evidence 
confirming the trauma to the head and perforation of the 
right ear drum, the Board believes that an attempt should be 
made to obtain an additional VA examination and opinion 
regarding the likely etiology of the veteran's tinnitus.  

Therefore, this matter is REMANDED to the RO for the 
following development: 

1.  The veteran should be afforded a VA 
examination of to determine the nature 
and likely etiology of his claimed 
tinnitus.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  After 
completion of the examination and review 
of the record, the examiner should 
attempt to express the following opinion:  
is it at least as likely as not that the 
veteran has current tinnitus that 
developed as a result of the blunt trauma 
to his head and perforation of the ear 
drum sustained during service?  The 
reasons and bases for this opinion should 
be included.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record on a de novo basis.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


